Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Kai (Patent No.: US 10355009).
Re claim 1, Kai teaches a method of manufacturing a semiconductor device, the method comprising: 
forming a first stack (132/142, FIG. 2) in a cell region (100) and a connection region (200, note that the stair case region 200 are filled with contact assembly 86, therefore, it is considered a connection region, FIG. 25A, col. 38, lines 1-2); 
forming a sacrificial structure (282/182 of FIG. 12) in the cell region (100) and a first contact (58 right AT FIG. 12) in the connection region (200) passing through the first stack, simultaneously (FIG. 4A →, FIG. 6, note that “sacrificial first-tier opening fill portions (148, 182, 482, 582) can be formed in the various first-tier openings (149, 181, 481, 581)”, col. 19, lines 35-44); 
forming a second stack (232/242, FIG. 8A) on the first stack; 
forming a first hole (249/281) through the second stack to expose the sacrificial structure (148/182); 
forming a second hole (49, FIG. 10, col. 25, lines 10-18) through the first stack by removing the sacrificial structure (148/182); 
forming a channel structure (60/60L, FIG. 11B) in the first and second holes; and 
forming a second contact (upper 58) passing through the second stack (232/242 and coupled to the first contact.
Re claim 2, Kai teaches the method according to claim 1, further comprising: 
forming a source structure (10’, FIG. 3) and a first insulating layer (170) disposed on a same level; and 
forming a third contact (62/63, FIG. 11D) passing through the source structure (10’) and a fourth contact (986, FIG. 44A) passing through the first insulating layer, 
wherein the fourth contact (986) is coupled to the first contact (62/63).
Re claim 3, Kai teaches the method according to claim 2, wherein the source structure (10’) is coupled to the channel structure (60/60L, FIG. 11C-D).
Re claim 4, Kai teaches the method according to claim 2, wherein a height of the third contact (62/63, FIG. 11D) is the same as a height of the fourth contact (986, FIG. 44A).
Re claim 5, Kai teaches the method according to claim 1, wherein a height of the sacrificial structure (282/182) is greater than a height of the first contact (lower 58).
Re claim 6, Kai teaches the method according to claim 1, wherein a level of a boundary between the first (lower 58) and second contacts (upper 58) is the same as a level of a boundary between the first (132/142) and second stacks (232/242).
Re claim 7, Kai teaches the method according to claim 1, further comprising: 
replacing a first portion of a sacrificial pattern (142) of the first stack with a conductive pattern (146 of FIG. 48), and retaining a second portion (170) of the sacrificial pattern, 
wherein the first portion encloses the channel structure (60/60L), and 
wherein the second portion (170) encloses the first contact (lower 58).
Re claim 8, Kai teaches the method according to claim 1, wherein a level of an upper surface of the sacrificial structure (170) is the same as a level of an upper surface of the first contact (topmost surface of lower 58).
Re claim 9, Kai teaches a method of manufacturing a semiconductor device, the method comprising: 
forming a substrate (8, FIG. 1A); 
forming an insulating structure (768, FIG. 1C) on the substrate; 
forming a source structure (10’) and a first insulating layer (170) on the insulating structure; 
forming a first contact (386 of FIG. 44A) passing through the source structure (10’) and a second contact (986 of FIG. 44A) passing through the first insulating layer (170); 
forming, after forming the first contact and the second contact (386 & 986 of FIG. 44A), a first stack (132/146 of FIG. 48, note that FIG. 48 is the process that took place after the FIG. 44A) on the source structure and the first insulating layer; 
forming a third contact (lower 58) passing through the first stack and coupled to the second contact; 
forming a second stack (232/246 of FIG. 50) on the first stack; and 
forming a fourth contact (upper 58) passing through the second stack and coupled to the third contact (lower 58).
Re claim 10, Kai teaches the method according to claim 9, further comprising: forming a channel structure (60/60L) through the first (132/146) and second stacks (232/246).
Re claim 11, Kai teaches the method according to claim 10, wherein forming the channel structure comprises: 
forming a sacrificial structure (142 of FIG. 46) through the first stack; 
forming a first hole (79) through the second stack to expose the sacrificial structure; and 
removing the sacrificial structure (FIG. 46 → 47).
Re claim 12, Kai teaches the method according to claim 10, wherein: 
a sum of heights of the second (986), third (lower 58), and fourth contacts (upper 58) is greater than a height of the channel structure (60/60L), and 
a sum of heights of the third (lower 58) and fourth contacts (upper 58) is smaller than the height of the channel structure (because of the width of insulator layer 270).
Re claim 13, Kai teaches the method according to claim 9, wherein a width of an upper surface of the third contact (because of the middle portion form in 170/180 as shown in FIG. 39E) is greater than a width of a lower surface of the fourth contact (right at the portion form in 232).
Re claim 14, Kai teaches the method according to claim 13, wherein the upper surface of the third contact (topmost surface of lower 58) is in contact with a lower surface of the second stack (232/242).
Re claim 15, Kai teaches the method according to claim 13, wherein a level of the upper surface of the third contact (topmost surface of lower 58) and a level of the lower surface of the fourth contact (bottommost of upper 58) are the same as a level of a boundary between the first and second stacks.
Re claim 16, Kai teaches the method according to claim 9, further comprising: 
forming a memory layer (58) passing through the first and second stacks, wherein the memory layer comprises: 
a first memory part (upper 58=50/60/62) passing through the second stack, a second memory part (lower 58) passing through the first stack, and a third memory part (middle portion form in 170/180) coupling the first memory part and the second memory part, and 
wherein a level of an upper surface of the third memory part (middle portion form in 170/180) is the same as a level of a boundary between the third and fourth contacts.
Re claim 17, Kai teaches the method according to claim 9, wherein a height of the first contact (386 of FIG. 44A) is the same as a height of the second contact (986).
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Please see the highlighted (emphasis added) portion of the rejection of claims 1 and 9 as listed above.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894